OPINION — AG — **** FUELS TAX — REFUND **** GROSS RECEIPTS DERIVED FROM MOTOR FUELS SUPPLIED BY A MOTOR VEHICLE LEASING COMPANY TO ITS LESSEES UNDER THE TERMS OF A  FULL SERVICE MAINTENANCE LEASE ARE EXEMPT FROM THE TWO (2%) PERCENT SALES TAX LEVIED AT 68 O.S. 1969 Supp., 1304 [68-1304], BY VIRTUE OF THE SPECIFIC EXEMPTION AT 68 O.S. 1969 Supp., 1305 [68-1305](J); PROVIDING, THE MOTOR OR SPECIAL FUELS TAX HAS BEEN PAID FOR ERRONEOUSLY PAID TO THE STATE OF OKLAHOMA. AN ADJUSTMENT FOR ERRONEOUSLY PAID SALES TAXES IS MADE OUT OF THE FUNDS IN THE OFFICIAL DEPOSITORY CLEARING ACCOUNT OF THE TAX COMMISSION DERIVED FROM COLLECTIONS IN SAID FUND FROM THE SAME SOURCE FROM WHICH THE OVERPAYMENT OCCURRED, OR WHERE THE TAXPAYER IS REQUIRED TO REMIT TAXES TO THE TAX COMMISSION ON A MONTHLY OR QUARTERLY BASIS, A CREDIT IN LIEU OF THE REFUND OF THE TAX ERRONEOUSLY PAID CAN BE MADE TO THE ACCOUNT OF THE TAXPAYER FOR SUCH AMOUNT. CITE: 68 O.S. 1969 Supp., 228 [68-228](A), 68 O.S. 1969 Supp., 227 [68-227] (DONALD E. HERROLD)